FILED
                               NOT FOR PUBLICATION                            JAN 03 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



RODOLFO NAVARRO                                    No. 08-72413
NEPOMUCENO; JACQUELINE
GALLAS NEPOMUCENO,                                 Agency Nos. A093-167-922
                                                               A099-189-285
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Rodolfo Navarro Nepomuceno and his wife Jacqueline Gallas Nepomuceno,

natives and citizens of the Philippines, petition for review of a decision of the

Board of Immigration Appeals affirming the immigration judge’s denial of their


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to terminate removal proceedings and their applications for cancellation of

removal. Because we found that a genuine issue of material fact about Rodolfo

Navarro Nepomuceno’s nationality was presented, the matter was transferred to the

district court for a new hearing and decision on Rodolfo Navarro Nepomuceno’s

claim of United States nationality. See 8 U.S.C. § 1252(b)(5)(B). Petitioners seek

review of the district court’s finding that Rodolfo Navarro Nepomuceno failed to

prove his claim of United States citizenship. We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition for review.

      The district court did not clearly err in finding that Rodolfo Navarro

Nepomuceno failed to prove that he was United States citizen where he presented

inadequate documentary evidence in support of his claim. See Sanchez-Martinez v.

INS, 714 F.2d 72, 74 (9th Cir. 1983) (district court’s findings of fact regarding

citizenship are reviewed for clear error).

      The district court did not abuse its discretion in denying petitioners’ motion

to strike defendant’s response to petitioners’ opposition to defendant’s renewed

motion for summary judgment because it was timely under the local court rules.

See Hambleton Bros. Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217, 1224 n.4

(9th Cir. 2005) (“A district court’s grant of a motion to strike is reviewed for an

abuse of discretion.”).


                                             2                                  08-72413
      To the extent petitioners allege that their hearing before the immigration

judge violated due process, this claim fails because petitioners are unable to

demonstrate prejudice as the district court reviewed Rodolfo Navarro

Nepomuceno’s nationality claim de novo. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring substantial prejudice to prevail on a due process claim).

      We reject petitioners’ contentions regarding the district court’s discovery

decisions.

      Petitioners have failed to raise in their opening brief, and, therefore have

waived, any challenge to the agency’s denial of their applications for cancellation

of removal. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues

not raised in opening brief may be deemed waived).

      Finally, petitioners’ motion to “permit the petitioner to disclose confidential

information to the third party” is denied because it fails to specify the grounds for

relief or identify the relief sought. See Fed. R. App. P. 27(a)(2)(A).

      PETITION FOR REVIEW DENIED.




                                           3                                     08-72413